Citation Nr: 1529902	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  05-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for bilateral foot disabilities.

5.  Entitlement to service connection for bilateral knee disabilities.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to an earlier effective date prior to February 12, 2013, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to November 1984 and from September 1990 to June 1991, including service in Southwest Asia (Saudi Arabia) from November 1990 to May 1991, with additional periods of service in the Army National Guard.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from December 2004, June 2009, April 2012, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The RO's December 2004 rating decision denied service connection for status post lumbar laminotomy, cervical spine myofascial pain, and hypertension.  The RO's April 2012 decision denied service connection for anemia and sinusitis.  The RO's June 2009 rating decision denied service connection for bilateral foot conditions and arthritis of the bilateral knees.  The RO's July 2014 rating decision granted TDIU.  The claimed conditions have been recharacterized as listed hereinabove to reflect broader implicated disability.

The Board previously remanded the case in May 2008, July 2013, and September 2014.  It now returns to the Board for further review.   

The Veteran testified before the undersigned Acting Veterans Law Judge at a video conference hearing in September 2012.  A transcript of the hearing is of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issues of entitlement service connection for a cervical spine disability and entitlement to an earlier effective date for the grant of TDIU are addressed in the REMAND which follows the decision, below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension is a diagnosed condition; it did not develop in service and is not otherwise causally related to service, nor was hypertension present to a disabling degree within the first post-service year. 

2.  The Veteran's anemia is a diagnosed condition; it did not develop in service and is not otherwise causally related to service. 

3.  The Veteran's sinusitis is a diagnosed condition; it did not develop in service and is not otherwise causally related to service. 

4.  The Veteran's bilateral foot disabilities are diagnosed conditions; they did not develop in service and are not otherwise causally related to service, nor were they present to a disabling degree within the first post-service year. 

5.  The Veteran's bilateral knee disabilities are diagnosed conditions; they did not develop in service and are not otherwise causally related to service, nor were they present to a disabling degree within the first post-service year. 

6.  The Veteran's lumbar spine disability is a diagnosed condition; it did not develop in service and is not otherwise causally related to service, nor was it present to a disabling degree within the first post-service year. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

2.  The criteria for service connection for anemia are not met. 38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

3.  The criteria for service connection for sinusitis are not met. 38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

4.  The criteria for service connection for bilateral foot disabilities are not met. 38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

5.  The criteria for service connection for bilateral knee disabilities are not met. 38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

6.  The criteria for service connection for lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) . This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by re-adjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated and the evidence of record does not show any prejudicial or harmful error in VCAA notice. 

VA has fulfilled the above requirements in the claims adjudicated herein for service connection for hypertension, anemia, sinusitis, bilateral foot disabilities, bilateral knee disabilities, and lumbar spine disability. 

The Veteran was provided notice letters in May 2004 and May 2008 addressing her claims for service connection for hypertension and a lumbar spine disability.  She was provided a notice letter in April 2009 addressing her claims for service connection for bilateral knee disabilities and bilateral foot disabilities.  She was provided additional notice letters in December 2010, January 2011, and March 2011, which addressed her anemia claim.  Finally, notice letters in April 2011 and October 2011 addressed her claims for anemia and sinusitis.  The Board finds that these VCAA letters adequately addressed the evidence required to support all these claims.  The letters further notified of the existence of certain presumptions by which service connection for a disability may be afforded a claimant.  The VCAA letters informed the Veteran of the notice and duty-to-assist provisions of the VCAA, the bases of review, and the information and evidence necessary to substantiate the claims.  She also was informed by these letters that it ultimately was her responsibility to see that pertinent evidence not in Federal possession was obtained.  Several of these letters also afforded the Veteran Dingess notice.  A supplemental statement of the case was issued in January 2015, readjudicating the claims following notice and development of the claims; as a result there was no prejudice to the Veteran resulting from elements of notice given subsequent to initial adjudication of any of the claims.  

The VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to her claims and that she provide necessary authorization to obtain those records.  The letters requested evidence and information about treatment after service in support of the claims.  Based on information provided by the Veteran, post-service treatment records were obtained from VA and private sources, and from the Social Security Administration.  These records were associated with the record. 

Service personnel records including from the Arkansas Army National Guard were obtained and associated with the claims file in November 2013, in fulfilment of instructions for these records by the Board in its July 2013 remand.  The Veteran's service personnel records reflect that the Veteran was stationed in Saudi Arabia for approximately seven months from November 1990 to May 1991.  However, there is no record of the automobile accident with associated injury as she has alleged.  VA has satisfactorily exhausted inquiry to obtain service records, with none reflecting that motor vehicle accident, despite the Veteran's assertion that she received medical care following the accident.  

The Veteran was informed appropriately of records obtained, including by the currently appealed rating decision, an SOC, and SSOCs, including the most recent SSOC in January 2015.  She also was informed of records not obtained, the importance of obtaining all relevant records, and her responsibility to see that records are obtained in furtherance of her claims.  In the absence of any report or indication of additional records not yet obtained or not yet exhaustively sought relevant to the appealed claims, VA need not assist the Veteran in obtaining additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the currently appealed claims for service connection for hypertension, anemia, sinusitis, bilateral foot disabilities, bilateral knee disabilities, and lumbar spine disability.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed below, the Veteran's claimed anemia has not been shown by any competent, credible evidence to have developed in service or within years of service or to be causally associated with any event, injury, or disease in service.  Rather, the Veteran provided no clear statement of etiology of her anemia, noting only that she had anemia around 2006.  In the absence of any competent, credible evidence of any event, injury, or disease in service to which the claimed anemia may be related, there is no requirement of a VA examination addressing the issue.  38 C.F.R. § 3.159(c)(4); McLendon.  

Adequate examinations were afforded the Veteran in December 2014 addressing the Veteran's claimed hypertension, sinusitis, bilateral foot disabilities, bilateral knee disabilities, and lumbar spine disability.  These examiners reviewed the record, examined the Veteran and considered her self-reported history, and provided opinions supported by adequate rationale, as discussed below, which examinations and opinions are adequate to support the Board's adjudication herein, including weighing the findings and opinions against contrary evidence.  The Board accordingly finds that no further examination is required prior to the Board's adjudication of these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (examinations must be adequate for VA adjudication of claims for service connection);  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (adequate examinations must support conclusions with analysis that can be weighed against contrary evidence).  

In view of the foregoing, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the currently appealed claims adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183.  Neither the Veteran nor her representative has presented any avenues of evidentiary development which have a reasonable possibility of furthering the claims.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the currently appealed claims for service connection for hypertension, anemia, sinusitis, bilateral foot disabilities, bilateral knee disabilities, and lumbar spine disability.
 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159. 

The Veteran has submitted lay statements in support of her claims.  She also testified before the undersigned at a video conference hearing conducted in September 2012, a transcript of which is of record.  There is no indication that the Veteran desires a further opportunity to address her claims adjudicated herein. 

The Board also finds that development required by the Board in its prior remands in May 2008, July 2013, and September 2014 have been substantially fulfilled for the Board's adjudication of the claims for service connection for hypertension, anemia, sinusitis, bilateral foot disabilities, bilateral knee disabilities, and lumbar spine disability.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  This development consisted of affording additional notice and developing relevant evidence, inclusive of service personnel records and private treatment records, and obtaining additional VA examinations addressing the claimed disabilities and their etiology related to service.  The claims were thereafter readjudicated by the RO or the Appeals Management Center (AMC) with issuance of a supplemental statement of the case (SSOC).  

The Board in its prior remand of September 2014 required that service personnel and treatment records be obtained in an attempt to secure documentation of the Veteran's reported motor vehicle accident while in Saudi Arabia between September 1990 and June 1991, and required that the RO prepare a memorandum of unavailability if such records could not be obtained.  The Board now observes that the RO did obtain relevant service personnel and treatment records for the interval in question.  Hence, the RO complied with required development.  The fact that these records do not include documentation of any motor vehicle accident as alleged does not detract from the fulfillment of the required development.  The Board finds that the Supplemental Statement of the Case (SSOC) dated in January 2015, by addressing the records obtained and the fact that these records did not document the Veteran's alleged motor vehicle accident while stationed in Saudi Arabia or any injury or treatment resulting from that accident, served to adequately comply with the Board's remand requirement of a memorandum addressing the unavailability of any record of that motor vehicle accident.  

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's currently appealed claims for service connection for hypertension, anemia, sinusitis, bilateral foot disabilities, bilateral knee disabilities, and lumbar spine disability have been accomplished. 

II.  Laws Governing Claims for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  However, service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

Certain diseases, including hypertension and arthritis, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

While medical evidence may be required to address questions of diagnosis or causation specifically requiring medical expertise, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a).  The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

III.  Service Connection Claims

Preliminary Matters, Common Factual Findings and Conclusions

As a factual matter concerning all the claimed disabilities, the Board observes that SSA records reflect an award of disability benefits by a January 2002 decision.  The supporting medical records fail to reflect the Veteran's claimed disabilities developing in service or within the first post-service year.  

A periodic retention examination for the Army National Guard in August 1992 was negative for all of the Veteran's claimed disabilities.  

The Veteran's service personnel records reflect that the Veteran was stationed in Saudi Arabia for approximately seven months from November 1990 to May 1991.  However, there is no record of the automobile accident with associated injury which she alleges occurred while she was stationed there.

In October 2010, the Veteran submitted lay statements by a friend, her sister, and her daughter to the effect that the Veteran has suffered from various physical and mental conditions since returning from military service.  However, these statements fail to inform their source of knowledge, whether personally observed or related to them by the Veteran herself.  They also do not inform of specialized medical knowledge as would afford them the capacity to address questions of medical etiology.  Jandreau.  Lastly, they do not inform specifically when claimed disabilities initially were present, either as a diagnosis assigned by a medical professional or as symptoms which were observed and were potentially attributable to claimed disabilities.  Hence, the Board does not find that these statements are provide additional evidence supportive of the claims for service connection adjudicated herein beyond the statements the Veteran has already made, or in addition to the medical evidence of record supporting the presence of the claimed disabilities.  

In a January 2010 statement, the Veteran informed that she was claiming service connection for conditions including chronic anemia and joint pain including based on Gulf War undiagnosed illness.  However, the Veteran's hypertension, anemia, sinusitis, and various joint disabilities including arthritis and degenerative disk disease affecting her feet, knees, and lumbar spine are diagnosed conditions.  Because they are diagnosed conditions, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 regarding qualifying chronic undiagnosed illness do not apply.  

The Veteran is already service connected for fibromyalgia as a Gulf War illness, and hence disability associated with her fibromyalgia is not the subject of her service connection claims adjudicated herein.  Upon a June 2014 VA examination addressing the Veteran's fibromyalgia for rating purposes, the examiner noted that the Veteran's fibromyalgia was manifested by "widespread musculoskeletal pain," "stiffness," "fatigue," and "paresthesias."  The examiner further noted that the fibromyalgia affected areas including the lower cervical region, the bilateral hips (greater trochanter), and the bilateral knees.  Thus, to some portion disability of these parts is encompassed by the Veteran's fibromyalgia, and that portion is already service connected and hence may not be further adjudicated as to the question of entitlement to additional service-connected disability. Any such additional disability award would amount to impermissible pyramiding, or the assignment of multiple ratings for the same disability.  38 C.F.R. § 4.14 (2014).  

November 2013 VA examinations addressing claim disabilities were found deficient by the Board in its July 2014 remand because they failing to consider the Veteran's self-reported history.  This deficiency was remedied by new VA examinations conducted in December 2014.  

Because the preponderance of the evidence is against each of the Veteran's claims adjudicated herein, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Hypertension

The Veteran testified at her September 2012 hearing to the effect that she was diagnosed with hypertension when she returned from Saudi Arabia.  She has expressed a suspicion that her hypertension was present but undetected in service.  However, she has provided no basis for this suspicion.  

In a May 2013 Informal Hearing Presentation, the Veteran's authorized representative related that the Veteran contended that she had sought treatment for hypertension after returning from the Gulf War, but was "not aware of [...] the symptoms to seek treatment."

Hypertension is diagnosed by blood pressure tests, as reflected in medical examination records.  Hence, absent such tests it cannot be definitively identified.  The Veteran posits that she had hypertension in service but was unaware of this.  She has not alleged having been diagnosed with hypertension during service, or within the first post service year.

Given the distinctly technical medical findings which support a diagnosis of hypertension, the Veteran, as a layperson, lacks the capacity to discern whether she had hypertension in the past without medical findings to support such a belief.  Hence, her asserted belief of hypertension in service without such supporting medical findings is not competent evidence to support the claim.  Jandreau.  She has not asserted that hypertension was diagnosed either in service or within the first post-service year.  

Service and post-service treatment records do not support the presence of hypertension either in service or within the first post-service year.  Hence, service connection for hypertension on direct or first-year-post-service presumptive bases is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Anemia

At a June 2006 VA hematology consultation based on identified anemia, the Veteran was noted to have had extreme fatigue for the past 12 to 18 months.  No history of anemia prior to that interval was noted.  

At her September 2012 hearing the Veteran testified that she received the treatment at VA for her anemia.  She denied having received treatment for anemia in service.  She also reported that she did not have anemia prior to entering service.  However, she did not express clarity as to when her anemia began, observing that she was treated for fibromyalgia as well in 2002 or 2004, and the impairment from fibromyalgia had an effect on her functioning similar to that from anemia.  Thus, by her own testimony she could did not place her anemia in service or in years immediately proximate to service.  

Regardless of the symptom overlay between anemia and fibromyalgia identified by the Veteran, the Veteran does not contend and the evidentiary record does not otherwise support the presence of anemia in service or a causal link to service.  Fibromyalgia was service connected as a Gulf War condition pursuant to 38 U.S.C.A. §  1117.  Anemia is not afforded any such presumption under applicable law or regulation.  Id.; 38 C.F.R. § 3.317.  

In the absence of competent evidence supporting onset of anemia in service or a causal link between service and the Veteran's anemia, service connection for anemia must be denied based on the preponderance of the evidence against the claim.  38 C.F.R. § 3.303.  

Sinusitis

Service treatment records contain a single record which is undated but notes that the Veteran was then 18 years of age.  An associated screening note indicates this was in May 1984.  The Veteran complained of headache and dizziness of three days' duration.  She presented with a headache over the top of the eyes and moist congestion.  She had no past history of allergies.  Objectively, the Veteran had tenderness over the frontal sinuses.  The examiner assessed to rule out sinusitis.  

At a VA treatment visit in 2008, the Veteran was noted to have rhinitis symptoms of a few months duration.  Allergic rhinitis was diagnosed.  

A February 2009 letter from a private treating physician at an allergy clinic informs that the Veteran was seen for symptoms which reportedly began seven to eight years earlier, consisting of sneezing, post nasal drip, watery eyes and popping ears.  The letter further informed that a CT scan of her sinuses was clear, and that there was no seasonal pattern.  The examiner assessed perennial non-allergic rhinitis.  

In a statement submitted in April 2011, the Veteran asserted that she suffered from chronic sinusitis "as far back as the 90's."  She conceded, however, that sinusitis had not been diagnosed until 2006.  She related numerous symptomatic difficulties which she associated with her sinusitis, and remarked on having been on "at least 12 different medications" for her "sinus problem,"  with continued treatment with medication.

In an April 2011 letter, the Veteran's daughter stated that she had seen her mother suffer from sinus problems "for years," with treatment by providers.  (Records of these providers were requested.)  

A letter from the Veteran's husband was also submitted in April 2011.  He also asserted that the Veteran had sought care from several medical providers for her "sinus problems."  

At a Gulf War general medical examination in February 2012, sinusitis or rhinitis symptoms were reported.  The Veteran was afforded a February 2012 VA examination specifically to address these conditions; allergic rhinitis, a deviated nasal septum, and acute sinusitis were diagnosed.  The Veteran asserted that she had sinusitis in service, with onset of sinusitis symptoms 15 years ago.  She complained of having daily rhinorrhea and postnasal drainage as well as daily sinus pressure.  She also reported having sinus infections three times per year.  The examiner reviewed a reported history of sinusitis, rhinitis, and a deviated nasal septum.  However, a 2011 CT scan was reviewed revealing no sinusitis.  The examiner also noted that review of the claims file revealed no evidence of a chronic sinus condition during military service.  Rather, the examiner noted that sinusitis symptoms had their onset in the past few years, as reflected in treatment records.  The examiner additionally noted that allergic rhinitis and deviated septum had been diagnosed by VA ear nose and throat (ENT) clinicians in 2008.  The examiner found no direct link between service and the Veteran's sinusitis.  The examiner also noted that because the Veteran's deviated septum and allergic rhinitis were diagnosed conditions, they could not be Gulf War undiagnosed conditions.  

Upon VA examination in November 2013, the examiner noted that the Veteran had been diagnosed with allergic rhinitis in 2008 and deviated septum also in 2008.  The examiner observed that a sinus CT in 2011 was normal, while sinus x-rays in November 2013 revealed an air/fluid level in the right maxillary sinus.  The examiner opined with regard to the Veteran's allergic rhinitis and air/fluid level of the right maxillary sinus, that it was not at least as likely as not that the Veteran had a condition of the nose or sinuses which was incurred in service, because service treatment records did not reveal these.  

Upon VA examination addressing sinusitis in December 2014, the examiner reviewed the record and concluded that the condition treated in 1984 was not sinusitis.  The examiner additionally concluded that the Veteran's complaints of nasal crusting for 20 years and clear rhinorrhea did not include symptoms of sinusitis.  Reviewed records revealed that when the Veteran was seen for her complained-of symptoms in 2001 or 2002, she was referred for a VA ear nose and throat consultation, with assessed allergic rhinitis, but that she was then seen by a civilian allergist who conducted allergen testing with negative results.  The examiner diagnosed both rhinitis and maxillary sinusitis, with manifestations of these including sinusitis detectable by imaging studies, pain of the affected sinus, and clear rhinorrhea with crusting.  

Following review of the record, the December 2014 examiner concluded that there was "no firm evidence" of sinusitis or rhinitis in service, or of symptoms of sinusitis or rhinitis developing within the first post-service year.  The examiner rather noted that treatment records reflected development of symptoms in 2001 or 2002.  The examiner accordingly concluded that it was not at least as likely as not that chronic or recurrent sinusitis or rhinitis had onset in service or in the year immediately following service.  

At her September 2012 hearing the Veteran testified that she received treatment for her sinus condition both in service and out of service.  She explained that following the Persian Gulf War she received treatment at a first aid station while in Saudi Arabia, and that following service she received care for her sinusitis at VA.  She reported that she was referred to an outside private provider by VA for treatment of her rhinitis.  

A May 2013 informal hearing presentation reported of the Veteran's belief that her sinusitis was due to exposure to dust and sand while stationed in Saudi Arabia.  

Reviewing the record as a whole, the Board finds that the weight of competent and credible evidence supports the findings and conclusions of the VA examiners in February 2012, November 2013, and December 2014 to the effect that the Veteran did not have any ongoing or recurrent sinus condition from service, that the Veteran's current sinus condition developed in recent years, and that the current sinus condition is not causally related to service.  The long interval between service and recent findings of a sinus condition, as well as the absence of evidence of persistence of a sinus condition following the isolated treatment for sinus symptoms in service in May 1984, support these conclusion.  

It is apparent from the statements of the Veteran and her daughter and husband that they have not differentiated symptoms of the Veteran's current sinusitis from that of rhinitis of the recent past.  Neither the Veteran nor her daughter nor her husband has established any medical expertise, and hence are not competent to address the presence or etiology of the Veteran's claimed sinusitis, as distinguished from rhinitis or other upper respiratory symptoms, since this requires particularized medical knowledge and expertise.  Jandreau; see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  While the Veteran has contended that her sinusitis is due to exposures while stationed in Saudi Arabia in service, she also lacks the expertise to provide such an opinion of etiology which may be recognized to support the claim.  Id.  

The Veteran's sinusitis does not qualify for considerate as a Gulf War undiagnosed illness since it is a diagnosed condition, as are the Veteran's diagnosed rhinitis and deviated nasal septum.  Hence, presumptive service connection on that basis is not warranted.  38 U.S.C.A. § 1117 (West 2014).  

With the weight of the evidence against sinusitis having developed in service or otherwise being causally related to service, the preponderance of the evidence is against the claim, and service connection is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309. 


Bilateral Foot Disabilities

At an August 1992 VA examination a history was noted of athlete's foot with onset when the Veteran was stationed in Saudi Arabia, initially controlled with medication she was given, but with a current flare-up.  The examiner found mild flaking of the plantar and lateral aspects of both feet and some interdigital irritation.  He diagnosed chronic tinea pedis.  

At her September 2012 hearing the Veteran explained that her claim for weak foot was to address pain she had in her feet which she associated with having to do a lot of walking including in sand while in service.  She informed that she had shoe inserts which she obtained from VA for her weak foot condition.  

She testified that she was treated on one occasion in service for athlete's foot.  She additionally testified that she had trouble with her feet for years following service, and had bought over-the-counter medication.  

In her statements and testimony, the Veteran appears to conflate athlete's foot with her other foot conditions.  In a May 2013 informal hearing presentation, her representative asserted that both her foot fungus and her bilateral foot weakness were due to her wearing boots for long hours in Saudi Arabia.  

Upon VA examination of the feet in December 2014, the examiner objectively found bilateral plantar fasciitis, with tenderness to the plantar fascia of both feet, though without callous or swelling.  The Veteran reported that pain on the plantar surfaces limited standing to five minutes and walking to one-half block.  The examiner noted that 2013 x-rays of the feet showed normal feet.  The examiner opined that it was not at least as likely as not that the plantar fasciitis of each foot was related to service, and supported this opinion with review of numerous treatment records from service and shortly after service which revealed no foot problems during these intervals, as well as no injuries or events involving the feet in service.  The examiner also considered the Veteran's own statements, and recent treatments for plantar fasciitis.  The examiner noted that 2013 treatment records reflect a complaint of foot difficulties of two years' duration.  The examiner observed that the Veteran also admitted to not having foot problems until after service.  Further, there was no record of musculoskeletal foot problems within the first year following service, and no record of a current foot condition other than the recently diagnosed plantar fasciitis.  The examiner opined that the Veteran's current foot problems were more likely age related.  

The Board has carefully reviewed the record and finds that it substantially supports the December 2014 examiner's findings and conclusions that the Veteran's bilateral foot condition as manifested during the claim period consists of plantar fasciitis which did not manifest until recent years, or many years after service.  

The Board notes the Veteran's lay assertion of having developed her foot conditions due to wearing boots and engaging in strenuous activity in service.  However, the Veteran as a layperson is not competent to cognizably address the distinctly medical questions of the nature of current foot disability and the etiology of such disability.  Jandreau.  Thus, while the Veteran may have had some foot pain in service associated with marches and wearing boots, this does not cognizably support a conclusion that such symptoms in service or any underlying condition are causally related to current bilateral plantar fasciitis or reflect an ongoing foot condition persistent from service.  

Because the Veteran had not been diagnosed with degenerative arthritis over the course of claim, service connection for arthritis including on a first-year-post-service presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

The preponderance of the evidence is against current bilateral plantar fasciitis having developed in service or otherwise being causally related to service.  38 C.F.R. § 3.303.   

Because the Veteran's bilateral plantar fasciitis is a diagnosed condition, it is not entitled to presumptive service connection as a Gulf War undiagnosed illness.  38 U.S.C.A. § 1117.  

Bilateral Knee Disabilities

At her September 2012 hearing the Veteran testified that she did not know how she injured her knees, but she sought treatment at VA for them.  She added that she had received a knee brace from VA which she did not wear daily, and that she had been referred by VA for private physical therapy for her knees at Monticello PT.  She speculated at the hearing that the heavy equipment she wore and the physical jobs she performed in service led to her knee problems.    

Upon VA examination in December 2014, the examiner reviewed available records, and noted that the Veteran was diagnosed with degenerative joint disease of the knees by a VA rheumatologist in 2008.  The Veteran asserted that her bilateral anterior knee pain began following her exit from service in 1996.  While the Veteran reported a motor vehicle accident in service in Saudi Arabia in 1991, she denied obvious injuries to the knees, rather contending that she had wear and tear on her knees in service.  She also denied that her knees were injured in a civilian motor vehicle accident in 1996.  She complained of frequent stiffness in the knees as well as pain with flare-ups limiting functional use.  

The December 2014 VA examiner opined that it was not at least as likely as not that her knee conditions developed in service or within the first post-service year, and supported this opinion by observing the numerous treatment records proximate to service without evidence of chronic knee problems in service or shortly after service.  Rather, the record did not document knee difficulties until the mid-2000s.  The examiner additionally noted the records from the early and mid-1990s did documented back difficulties in the mid-1990s without knee complaints.  Based on these ample records of service and post service treatment without indication of knee difficulties until many years following service, the examiner concluded that the Veteran's knee disabilities were not causally related to service.  

The Board has carefully weighed the evidence presented and finds that it preponderates in favor of the findings and conclusions of the December 2014 examiner, to the effect that the Veteran's bilateral knee disabilities did not develop in service or within the first post-service year and are not otherwise etiologically related to service.  The Veteran has also not alleged onset of knee difficulties sufficiently proximate to service to support service connection.  Hence, service connection for bilateral knee disabilities is not warranted, with the preponderance of the evidence against the claim.  

Lumbar Spine Disability 

Private treatment records include treatment in September 1995 for increasingly painful lower back pain which began one month earlier.  

The Veteran received private care in August 1996 for low back pain which was reportedly of two years' duration.  She then reported that she was an inspector/supervisor at work, and that in this capacity she did a lot of stooping and bending.

She received documented care in March 1996 for pain including in the low back after a motor vehicle accident in which the Veteran's tire blew out and she hit an embankment.  

A November 1999 private record of treatment for back pain, contained within records received from SSA in March 2014, documents the Veteran's report of a two-year history of back pain following a motor vehicle accident.  X-rays in November 1999 showed minimal degenerative disk disease at L5-S1.  

In March 2001 the Veteran underwent a lumbar diskectomy at L5-S1 on the left at a private facility.  This was performed following a history of left leg pain for the prior two years which was attributed to radiculopathy due to disc herniation.  

The claims file contains a February 2005 affidavit from a fellow soldier, attesting to his being stationed in Saudi Arabia with the Veteran and being with the Veteran in 1991 with a transportation Unit in Saudi Arabia when they were in a 10 to 15 vehicle accident.  He stated that following that accident the Veteran complained of neck and back injuries.  

At her September 2012 hearing the Veteran testified that she had not been treated for any back injury in service and was not sure if she was treated for one within a year of separation from service.  However, she asserted that she was in an automobile accident in service in Saudi Arabia, and also while stationed in Saudi Arabia performed demanding work including lifting supplies, carrying rucksacks and a pack, and wearing body armor on guard duty.  She testified that she first noticed lumbar pain after returning from Saudi Arabia, and that she began treatment for her back in approximately 1992.  

She also testified to an L5 herniated disc for which she had surgery, but asserted that she did not know if anyone indicated when the disc herniation occurred.  

In a February 2013 statement, J.R., M.D., a private treating physician, noted that the Veteran had not entered service with black problems, and opined that the Veteran's back problems were likely due to her in-service motor vehicle accident.  The physician did not, however, provide a rationale or address evidence supporting this opinion.

July 2013 VA x-rays were obtained showing degenerative disk disease at L5-S1, with comparison x-rays from June 2006 showing L5-S1 disk space narrowing with vacuum disk phenomenon.  The current disk disease was assessed as a minor abnormality.  

Upon VA examination addressing the thoracolumbar spine in November 2013, the Veteran's history was noted of lumbar diskectomy at L5-S1 in 2000 for treatment of degenerative disk disease, and of persistent back difficulties treated with medication and heat.  Upon physical examination, the examiner found full range of motion in flexion, extension, and left and right rotation and lateral flexion including upon repetitive movement, with no objective evidence of painful motion.  The examiner also found no muscle spasm or pain on palpation, and no abnormal gait or abnormal spinal contour.  Muscle strength was also intact in the lower extremities, with no muscle atrophy and preserved deep tendon reflexes.  Sensory examination in the lower extremities was also normal, and the examiner found no other signs or symptoms of radiculopathy, including no radicular pain.  The examiner found no neurological abnormalities associated with the thoracolumbar spine, and no intervertebral disc syndrome.  The examiner found no other pertinent physical findings, complications, conditions, signs, or symptoms of low back disability other than the post-surgical scar, which was not tender, painful, unstable, or otherwise found to be productive of disability.  The only notable positive finding was degenerative disk disease at L5-S1 as shown on July 2013 x-rays.  

The examiner diagnosed degenerative arthritis of the lumbar spine and opined, in effect, that it was not at least as likely as not that the Veteran's degenerative disk disease of the lumbar spine was related to service, based on her not having had a problem while in service and surgery having been performed several years after service.  

Upon VA examination of the lumbar spine in December 2014, the examiner diagnosed lumbar strain, lumbar degenerative joint disease, and herniated nucleus pulposus at L5-S1.  The Veteran then provided a history of onset of low back pain in the mid-1990s.  While she attributed her low back disability to her in-service motor vehicle accident in 1990 or 1991, she reported having no injury symptoms in her back following the accident.  She reported having back complaints in 1995, diagnosis of degenerative joint disease and degenerative disk disease of the lumbar spine in 1999, and a diagnosis of herniated nucleus pulposus at L5-S1 in 2001.  She also noted a history of laminectomy/discectomy at L5-S1 in 2000, though with the surgery not helping her condition.  Rather, she alleged chronic back pain of 9/10 intensity for several years beginning from service separation.  She additionally asserted that she had flare-ups of her thoracolumbar spine condition with limited sitting, standing, bending, stooping, and lifting, which flare-ups resulted in pain and loss of motion.  The examiner observed range of motion more limited than normal, as well as pain with weight bearing and tenderness to palpation.

The December 2014 examiner reviewed past scans revealing a normal spine by x-ray in 1996, degenerative disk disease at L5-S1 by x-ray in 1999, and degenerative joint disease and degenerative disk disease of the lumbar spine by MRI in 2003.  

The examiner observed that the Veteran's denial of back symptoms following her reported motor vehicle accident in Saudi Arabia in 1991 weighed against her having a back condition attributable to that motor vehicle accident.  The examiner further noted that the Veteran's back complaints related historically to symptoms present in 1994, which was more than a year following her service separation in 1991.  The examiner considered all the evidence received, and based on the objective evidence presented as well as the time interval between her service separation in 1991 and her reported onset of back symptoms in the mid-1990s, the examiner concluded that it was not at least as likely as not that the Veteran's current low back disability was etiologically related to service.  

The Board notes the Veteran's belief that her current lumbar degenerative disk disease is related to her automobile accident while stationed in Saudi Arabia or is otherwise related to strenuous activities in service.  However, the Veteran, as a layperson, is not competent to address any causal link between her physical work in service or her symptoms following an automobile accident in service and current lumbar degenerative disk disease.  These are questions beyond the purview of lay knowledge.  Jandreau.    

The post-service treatment records reflect back disability with onset, as reported by the Veteran in the treatments cited above, at various times in the mid to late 1990s.  This could represent initial disability or recurrence of disability or distinct episodes of injury or disability which resolved, followed by other disability of the low back years later.  Ultimately, however, these records, whether representing a single low back disability or multiple, support onset of back disability in 1994, or 1995, or later, and do not support back disability related to service or initial onset in service.  

Considering the record as a whole, the Board finds that the preponderance of the evidence supports the conclusions of the November 2013 and December 2014 VA examiners to the effect that it is not at least as likely as not that a current lumbar spine disability developed in service or is causally related to service.  Rather, these treatment and examination records support onset of back conditions either in the mid-1990s or thereafter, without a causal link to service; the Veteran's claim is not supported by competent, credible evidence to the contrary.  The Board thus finds the preponderance of competent and credible evidence against the claim for service connection for a lumbar spine disability.  38 C.F.R. § 3.303.  

There is also not evidence of a lumbar spine disability present to a compensable degree within the first post-service year to support service connection for arthritis of the lumbar spine on a first-year-post-service presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  



ORDER

Service connection for hypertension is denied.

Service connection for anemia is denied.

Service connection for sinusitis is denied.

Service connection for bilateral foot disabilities is denied.

Service connection for bilateral knee disabilities is denied.

Service connection for lumbar spine disability is denied.  



REMAND

Service Connection for Cervical Spine Disability

The Board in September 2014 remanded claims including service connection for a cervical spine disability, for a further VA examination addressing questions of the nature and etiology of disabilities including cervical spine disabilities.  VA examinations were afforded the Veteran in December 2014, but these neglected to adequately address the cervical spine claim as required by the Board's remand.  Hence, a further examination is required address the cervical spine claim.  See  Stegall v. West, 11 Vet. App. 268 (1998) (Board remand requirements must be fulfilled); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (examinations obtained must be adequate for adjudication purposes).  

Earlier Effective Date for TDIU

The RO's July 2014 rating decision granted TDIU with an effective date of February 12, 2013.  In December 2014 the Veteran submitted a notice of disagreement  with the effective date assigned.  As the RO has not yet issued a statement of the case addressing this issue, the Board must remand this issue for the RO or the Appeals Management Center (AMC) to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case addressing the issue of entitlement to an effective date earlier than February 12, 2013, for the grant of TDIU.  The RO or the AMC should also inform the Veteran of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the matter or matters are returned to the Board for further appellate action.

2.  Obtain any additional VA or private treatment records pertinent to the remanded claim.  

3.  Schedule the Veteran for an orthopedic examination to determining the nature and etiology of her claimed cervical spine disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner for the examination.  All indicated tests and studies should be conducted.  

For each current cervical spine disability found, the examiner should opine whether it is at least as likely as not (50 probability or greater) that the disability had its onset in service, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service.

The examiner must be advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically 'acknowledged and considered.'

The examiner must provide a complete rational (explanation) for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then the examiner must explain why this is so.

4.  Thereafter, review the claims file and readjudicate the remanded claim.  If the benefit sought remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


